        Case 3:20-cr-00055-TKW Document 49 Filed 03/04/21 Page 1 of 2



                                                                           Page 1 of 2

              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                    Case No. 3:20cr55/TKW

CHRISTAIN HAKEEM PARSON
                                        /

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P.

11 and entered a plea of guilty to Count One of the Indictment. After cautioning

and examining the Defendant under oath concerning each of the subjects mentioned

in Rule 11, I determined the guilty plea was knowing and voluntary and the offense

charged is supported by an independent basis in fact containing each of the essential

elements thereof. I therefore recommend the plea of guilty be accepted and the

Defendant be adjudicated guilty and have sentence imposed accordingly.

      Dated: March 4, 2021.

                                /s/ Elizabeth M. Timothy
                                ELIZABETH M. TIMOTHY
                                CHIEF UNITED STATES MAGISTRATE JUDGE
         Case 3:20-cr-00055-TKW Document 49 Filed 03/04/21 Page 2 of 2



                                                                        Page 2 of 2

                         NOTICE TO THE PARTIES

      Objections to these proposed findings and recommendations may be filed
within twenty-four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only and does not control. A copy of objections shall be served upon the
magistrate judge and all other parties. A party failing to object to a magistrate
judge’s findings or recommendations contained in a report and
recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1)
waives the right to challenge on appeal the district court’s order based on
unobjected-to factual and legal conclusions. See U.S. Ct. of App. 11th Cir.
Rule 3-1; 28 U.S.C. § 636.




Case No.: 3:20cr55/TKW
